Title: From James Madison to the Marqués de Someruelos, 21 April 1806
From: Madison, James
To: Someruelos, Salvador José de Muro y Salazar, marqués de


                    
                        Sir,
                        Department of State April 21st. 1806.
                    
                    I duly received your Excellency’s letter, enclosing the judicial proceedings had, under your direction, upon the American Brigantine Minerva, carried into Havana, by a Cruiser called St. Christo; whereby it is perceived, that after ascertaining the circumstances of the rescue made of her from a french privateer by which she had been captured, you were pleased to decree that the Vessel and the proceeds of her cargo should be held subject to the order of the Government of the United States, and the approbation of His Catholic Majesty. It appears further, that, on the return of the Vessel and the proceeds of the Cargo, Mr Nathaniel Fellows became security to respond for them agreeably to the ultimate determination. As from the lapse of time since your Excellency’s decree it may be presumed that your Sovereigns decision has been received, and the persons interested in the property are desirous of being freed from the burthen of the Security they have interposed, I have the honor to request that you will be pleased to cause it to be cancelled so far as it is conditioned for the approbation of His said Majesty, leaving it in force in respect to the decision of the proper American Tribunal. I have the honor to be, Sir, With very great respect and consideration, Your most obed. servt.
                    
                        James Madison
                    
                